84816: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19205: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84816


Short Caption:HELFRICH (PETER) VS. THE FIFTH JUDICIAL DIST. CT.Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CR20-0145AClassification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPeter Jason Helfrich
					In Proper Person
				


RespondentDavid R. Gamble


RespondentThe Fifth Judicial District Court of the State of Nevada, in and for the County of Nye





Docket Entries


DateTypeDescriptionPending?Document


06/03/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


06/03/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibits attached) (SC)22-17769




06/03/2022MotionFiled Proper Person Motion to Waive Filing Fees for Petition for Writ of Mandamus and Request for a Motion to Proceed In Forma Pauperis. (SC)22-17770




06/03/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-17772




06/10/2022Order/ProceduralFiled Order.  The filing fee was waived upon the docketing of this writ petition.  Accordingly, the motion to waive the filing fee filed on June 3, 2022, is denied as moot.  (SC)22-18460




06/16/2022Notice/IncomingFiled Appellant's Proof of Service. (SC)22-19170




06/17/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  RP/JH/LS  (SC)22-19205




07/12/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-21886




07/12/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View